Blandford, J.
1. . Where evidence which was admissible for the purpose of impeaching a witness was offered, and objection was made to it, there was no error on the part of the court in stating that the evidence‘was offered for the purpose of impeaching such a witness, and that it was admissible for that purpose.
2. Suit was brought by Berry against Bethune for $627, besides interest. The plaintiff testified that one McDonald was indebted to him in that sum; that he, Bethune and McDonald agreed that Bethune should take a certain stock of goods belonging to McDonald, sell them, .and out of the first money received on account of them pay the debt *434which McDonald owed to Berry. There was also testimony that the goods were billed to Bethune at $2,500: that he went into possession on April 4, 1884; that he put a boy in charge of the store and he himself, attended there almost every day until he sold the stock to one Turner for $1,500, on June 1, 1884, and that Turner had paid Bethune $650:
W. A. Little, for plaintiff in error.
Goetchius & Chappell; Charlton E. Battle; Smith & Russell, for defendant.
Held, that there was sufficient evidence to warrant the jury in finding for the plaintiff the full amount of his debt with interest; and-although this amounted to $709.65 the jury could have reasonably inferred that during the two months prior to the sale to Turner, Bethune sold enough of the goods to make the difference.
Judgment affirmed.